IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

WILLIE FRED BAUCHAM,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-3503

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 18, 2014.

Amended Petition for Writ of Prohibition -- Original Jurisdiction.

Willie Fred Baucham, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied.

LEWIS, C.J., VAN NORTWICK and ROWE, JJ., CONCUR.